Case 1:21-cv-00025-LPS Document9 Filed 08/16/21 Page 1 of 1 PagelD #: 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BRANDON T. SHOWELL,
Plaintiff,
v. : Civ. No. 21-025-LPS
GOVERNOR JOHN CARNEY, et al., .

Defendants.

 

ORDER

At Wilmington, this 16th day of August, 2021, consistent with the Memorandum Opinion
issued this date, IT IS HEREBY ORDERED that:

1, The Amended Complaint is DISMISSED for failure to state claims upon which
relief may be granted and based upon immunity from suit pursuant to 28 U.S.C. § 1915(e)(2)(B)@)
and (ii) and § 1915A(b)(1) and (2).

2. Defendants Governor John Carney and the Delaware Department of Correction are
DISMISSED.

3. Plaintiff is given leave to amend the medical needs claim against Centurion on or

before September 17, 2021. Should Plaintiff fail to timely file a second amended complaint, the

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

Clerk of Court will be directed to close the case.

 

 
